[Cite as Vos v. State, 2017-Ohio-4005.]
                          STATE OF OHIO, COLUMBIANA COUNTY
                                  IN THE COURT OF APPEALS
                                          SEVENTH DISTRICT

DONALD L. VOS, et al.,                          )    CASE NO. 16 CO 0034
                                                )
        PLAINTIFFS-APPELLANTS,                  )
                                                )
VS.                                             )    OPINION
                                                )
STATE OF OHIO, et al,                           )
                                                )
        DEFENDANTS-APPELLEES.                   )

CHARACTER OF PROCEEDINGS:                            Civil Appeal from the Court of Common
                                                     Pleas of Columbiana County, Ohio
                                                     Case No. 2016 CV 00465

JUDGMENT:                                            Affirmed.

APPEARANCES:

For Plaintiffs-Appellants:                           Donald Vos, pro se
                                                     39916 Hazel Run Road
                                                     Hammondsville, Ohio 43930
                                                     Dennis Scott Wallace, pro-se
                                                     6607 Carbon Hill Road
                                                     East Palestine, Ohio 44413
For Defendants-Appellees:                            Atty. Peter Jamison
                                                     Asst. Attorney General
                                                     Executive Agencies Section
                                                     30 East Broad Street, 26th Floor
                                                     Columbus, Ohio 43215

                                                     Atty. Sarah Pierce
                                                     Asst. Attorney General
                                                     Constitutional Offices Section
                                                     30 East Broad Street, 16th Floor
                                                     Columbus, Ohio 43215
JUDGES:
Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Cheryl L. Waite
                                                     Dated: May 25, 2017
                                                                                    -2-

ROBB, P.J.


      {¶1}   Plaintiffs-Appellants Donald Vos and Dennis Wallace appeal the
decision of Columbiana County Common Pleas Court granting Defendants-Appellees
Governor John Kasich, Attorney General Mike DeWine, the State of Ohio, and the
Ohio Environmental Review Appeals Commission (“Ohio ERAC”) Civ.R. 12(b)(1) and
Civ.R. 12(b)(6) motion to dismiss. For the reasons expressed below, the trial court’s
dismissal based on Civ.R. 12(b)(1) and Civ.R. 12(b)(6) is affirmed.
                                   Statement of the Case
      {¶2}   Appellants filed a complaint against Appellees and Defendant Ohio
Environmental Protection Agency (“Ohio EPA”) in September 2016.             Appellants
sought to have the Negley, Ohio Landfill permanently closed. They alleged blood
and body parts from the victims of the September 11, 2001 terrorist attack in New
York City are interred in the Negley, Ohio Landfill. Appellants alleged debris from the
September 11, 2001 terrorist attack in New York City was transported and dumped in
the Negley, Ohio Landfill, and this debris contains blood and body parts from the
victims of the terrorist attack.   Appellants contended various State officials are
covering up these facts and committed a “Misfeasance, a Malfeasance and a
Nonfeasance.” They asserted the Governor’s appointments to Ohio ERAC are to
ensure Ohio EPA was favored in actions taken against it by individuals and
companies. 9/12/16 Complaint. Ohio EPA is alleged to have failed and refused to
abide by its own rules in refusing to inspect the Negley Landfill. 9/12/16 Complaint.
Ohio EPA purportedly knew debris from New York and New Jersey was going to the
Negley Landfill but did not inspect the debris. 9/12/16 Complaint. It is alleged Ohio
ERAC failed to abide by its own rules in appeals brought before them in an effort to
protect the Ohio EPA. 9/12/16 Complaint. Ohio ERAC allegedly denied Appellants
due process of law and equal protection. 9/12/16 Complaint. Appellants claim the
Attorney General allowed prosecutors in his office to work for him and Ohio ERAC at
the same time, which created a conflict of interest. 9/12/16 Complaint.
      {¶3}   Appellants sought the following relief:
                                                                                -3-

      (1)    That the State of Ohio replace the Director of the Ohio
      Environmental Protection Agency;

      (2)    That the State create a new Environmental Review Appeals
      Commission and prohibit any person who has worked for the State of
      Ohio Attorney Generals [sic] Office from being placed on the
      Commission;

      (3)    That the State of Ohio order all permits granted to the Negley,
      Ohio Dump to be null and void;

      (4)    That the State of Ohio order that because the Ohio
      Environmental Protection Agency failed and refused to conduct
      inspections as to what the material was that was brought into the
      Negley, Ohio dump by railroad car and by truck from New York and
      New Jersey, that the State of Ohio order all material be removed from
      the dump and that the State of Ohio have an inspection of all material
      that is dug out of the dump to inspect for evidence of blood and body
      parts from 911 in New York that went into the dump by railroad car or
      by truck;

      (5)    That the State of Ohio order that the Negley, Ohio Dump be
      closed and turned into a burial park for those victims of 911 that were
      not accounted for after 911;

      (6)    That the Ohio Environmental Protection Agency be ordered to
      create a fund to maintain the burial park forever;

      (7)    That the State of Ohio pay Donald L. Vos and Dennis Scott
      Wallace sum [sic] FIVE MILLION DOLLARS, (5,000,000.00) each, for
      its denial of Due Process and the Equal Protection of the Law, as well
      as its bias; denial of Due Process of Law; and the Equal Protection of
      the Law, towards Donald L. Vos and Dennis Scott Wallace. [sic]

9/12/16 Complaint.
                                                                                     -4-

      {¶4}   In response, all defendants filed motions to dismiss based on Civ.R.
12(B)(1) and Civ.R. 12(B)(6). 10/17/16 Governor, Attorney General and State of
Ohio Motion to Dismiss; 10/18/16 Ohio EPA Motion to Dismiss; 10/18/16 Ohio ERAC
Motion to Dismiss.     They all asserted similar arguments.       They contended the
common pleas court lacked subject matter jurisdiction because the monetary claim
for damages was within the exclusive jurisdiction of the Court of Claims. They also
asserted the complaint failed to state a claim upon which relief could be granted. The
Ohio ERAC asserted the claims could potentially be interpreted to be 1983 claims.
However, the 1983 claims were only against individuals, not the state agencies and
thus, any 1983 claim would fail. 10/18/16 Ohio ERAC Motion to Dismiss.
      {¶5}   Appellants filed a combined response and once again asserted there
was a cover up and body parts from 911 victims are interred in the Negley Landfill.
10/20/16 Combined Reply. As to Ohio ERAC’s position the claim asserted was a
1983 claim, Appellant stated it was not a 1983 claim. 10/20/16 Combined Reply.
      {¶6}   Appellees Governor, Attorney General, and the State, and Defendant
Ohio EPA filed replies.     Appellees Governor, Attorney General, and the State
reasserted Civ.R. 12(B)(1) and Civ.R. 12(B)(6). 11/2/16 Governor, Attorney General,
and State of Ohio Reply. They also asserted this case is a collateral attack; Plaintiffs
had a full opportunity to litigate any alleged bias in the tribunal before the
Commission and on appeal to our court in Wallace v. Nally, 7th Dist. No. 14 CO 32,
2015-Ohio-4146.     11/2/16 Governor, Attorney General, and State of Ohio Reply.
Defendant Ohio EPA replied asserting alleged violations of its actions or inactions
related to the landfill were required by statute to be adjudicated before the Ohio
ERAC.    11/7/16 Ohio EPA Reply.       Thus, the common pleas court did not have
jurisdiction over the claims. 11/7/16 Ohio EPA Reply.
      {¶7}   The trial court granted the motions to dismiss in three separate
judgment entries.    It granted Appellee Ohio ERAC’s motion to dismiss holding,
“Plaintiffs’ claims for monetary damages against Defendant are dismissed without
prejudice pursuant to Civil Rules 12(B)(1) and 41(B)(4)(a). Plaintiffs’ other claims are
dismissed with prejudice.” 12/1/16 J.E. Five days later, it granted Defendant Ohio
EPA’s motion to dismiss. 12/6/16 J.E. Two days following that decision, the trial
                                                                                  -5-

court granted Appellees Governor, Attorney General, and State of Ohio’s Motion to
Dismiss holding, “Plaintiffs’ claims for monetary damages against State Defendants
are dismissed without prejudice pursuant to Civil Rules 12(B)(1) and 41(B)(4)(a).
The remainder of Plaintiffs’ claims against the State Defendants are dismissed with
prejudice.” 12/8/16 J.E.
       {¶8}   Appellants appealed the December 1, 2016 decision granting Ohio
ERAC’s motion to dismiss and the December 8, 2016 decision granting Governor,
Attorney General, and the State of Ohio’s motion to dismiss. 12/7/16 NOA; 12/13/16
NOA. Appellants did not file a notice of appeal from the December 6, 2016 ruling and
did not attach that judgment to either the December 7, 2016 or December 13, 2016
notices of appeal.
                      Appeal from the December 1, 2016 Order
       {¶9}   Three assignments of error are raised:
       “The Trial Court Judge ERRORED when he decided fact, that were to be
decided by a Jury.” [sic]
       “The Judge created an error when he dismissed the Ohio Environmental
Protection Agency from the Civil Action based on issues of an Appeal to the Ohio
Environmental Review Appeals Commission, when they claimed there were no new
facts without the discovery process.” [sic]
       “The Judge created an error when he relied of Ohio Environmental Protection
Agency’s statement that the Court in Columbiana County Ohio lacked jurisdiction to
hear the Civil Action.” [sic]
       {¶10} At the outset it is noted there are some procedural problems with the
appeal of the December 1, 2016 decision.
       {¶11} The appellate brief does not comply with the Appellate Rules;
Appellants failed to comply with App.R. 12(A)(2).      They do not cite to any legal
authority in support of their arguments.      Furthermore, the arguments are not
developed, and the arguments are unclear. That said, this court, in the interest of
justice, has attempted to decipher the arguments and address them.
       {¶12} However, those issues are not the only procedural issues in this appeal.
The assignments of error pertaining to the December 1, 2016 order argue the trial
                                                                                    -6-

court erred in dismissing the claims against Ohio EPA. The December 1, 2016 order,
however, was the trial court’s granting Ohio ERAC’s motion to dismiss. Ohio EPA
was dismissed in the trial court’s December 6, 2016 order.        That order was not
appealed. The Appellate Civil Docketing Statements indicated the judgments being
appealed were the December 1, 2016 judgment and the December 8, 2016
judgment. 12/7/16 Civil Docketing Statement; 12/13/16 Civil Docketing Statement.
The December 1, 2016 and the December 8, 2016 orders are the only orders
attached to the notices of appeal. As such, Appellant did not invoke our jurisdiction
to determine if the trial court erred when it dismissed the Ohio EPA from the civil
action. Accordingly, we cannot review whether the trial court’s dismissal of the Ohio
EPA was correct.
      {¶13} Furthermore, Appellants’ do not ask this court to overturn the trial
court’s decision to dismiss Ohio ERAC. The appellate brief discusses Ohio EPA
being dismissed from the action; it does not discuss Ohio ERAC. Therefore, as to
Ohio ERAC and the December 1, 2016 order it is within our authority to affirm the trial
court’s decision because there are no arguments presented to us that the dismissal
of Ohio ERAC was incorrect.
      {¶14} Despite those deficiencies, this court will address the merits of the
December 1, 2016 order. Ohio ERAC moved to dismiss the claims based on Civ.R.
12(B)(1) and Civ.R. 12(B)(6). It was Ohio ERAC’s position before the trial court and it
is their position on appeal that even taking the factual allegations as true, there was
not a viable civil rights claim and the Court of Claims has exclusive jurisdiction over
claims seeking monetary damages against the state. The trial court agreed and
granted the motion to dismiss.
      {¶15} We review the trial court’s decision de novo. Morway v. Durkin, 181
Ohio App. 3d 195, 2009–Ohio–932, 908 N.E.2d 510, ¶ 18 (7th Dist.) (Review of Civ.R.
12(B)(1) ruling.); Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79, 2004-Ohio-4362,
814 N.E.2d 44, ¶ 5 (Review of Civ.R. 12(B)(6) ruling.). The standard of review for a
dismissal for lack of subject matter jurisdiction, pursuant to Civ.R. 12(B)(1), is
whether any cause of action cognizable by the forum has been raised in the
complaint. McKinney v. Noble Corr. Inst., 7th Dist. No. 10 NO 370, 2011-Ohio-3174,
                                                                                        -7-

¶ 10, citing State ex rel. Bush v. Spurlock, 42 Ohio St. 3d 77, 80, 537 N.E.2d 641
(1989). For a court to dismiss under Civ.R. 12(B)(6), “it must appear beyond doubt
from the complaint that the plaintiff can prove no set of facts entitling him to
recovery.” O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St. 2d 242, 327
N.E.2d 753 (1975), syllabus. A Civ.R. 12(B)(6) motion tests only the legal sufficiency
of the complaint. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio
St.3d 545, 548, 605 N.E.2d 378 (1992). In ruling on a Civ.R. 12(B)(6) motion, the
court must accept the factual allegations contained in the complaint as true and draw
all reasonable inferences from these facts in favor of the plaintiff. Mitchell v. Lawson
Milk Co., 40 Ohio St. 3d 190, 192, 532 N.E.2d 753 (1988). If there is a set of facts
consistent with the complaint that would allow for recovery, the court must not grant
the motion to dismiss. York v. Ohio State Hwy. Patrol, 60 Ohio St. 3d 143, 144, 573
N.E.2d 1063 (1991).
       {¶16} The trial court’s decision was correct.         The Court of Claims has
exclusive jurisdiction over the claims.     The Court of Claims is a court of limited
jurisdiction that has exclusive, original jurisdiction over claims brought against the
state as a result of the state's waiver of immunity in R.C. 2743.02. R.C. 2743.03
established the court of claims, granting it “exclusive, original jurisdiction of all civil
actions against the state permitted by the waiver of immunity contained in section
2743.02 of the Revised Code.” R.C. 2743.03(A)(1). Thus, claims seeking legal relief
from the state as permitted by the statutory waiver of immunity fall within the
exclusive jurisdiction of the court of claims.     Id.; Cirino v. Ohio Bur. of Worker's
Comp., 8th Dist. No. 104102, 2016-Ohio-8323, ¶ 46, citing Measles v. Indus. Comm.
of Ohio, 128 Ohio St. 3d 458, 2011-Ohio-1523, 946 N.E.2d 204, ¶ 7 (The court of
claims “has exclusive jurisdiction over civil actions against the state for money
damages that sound in law.”).
       {¶17} R.C. Chapter 2743 does not divest other courts of jurisdiction “to hear
and determine a civil action in which the sole relief that the claimant seeks against
the state is a declaratory judgment, injunctive relief, or other equitable relief.” Santos
v. Ohio Bur. of Workers' Comp., 101 Ohio St. 3d 74, 2004-Ohio-28, 801 N.E.2d 441, ¶
9; R.C. 2743.03(A)(2).     Where claims for damages are coupled with claims for
                                                                                     -8-

injunctive, declaratory or other equitable relief, however, all of the claims are within
the exclusive, original jurisdiction of the court of claims. R.C. 2743.03(A)(2).
       {¶18} The complaint clearly seeks monetary damages from the state; each
Appellant sought five million dollars in damages. The damages were sought because
Appellants were allegedly denied their right to appeal a decision to Ohio ERAC; the
complaint stated, “The Environmental Review Appeals Commission created a denial
of Due Process of Law, the Equal Protection of the Law towards Appellants, making
an Appeal against the Ohio Environmental Protection Agency.” 9/12/16 Complaint.
The complaint sounded in law and was within the exclusive jurisdiction of the Court of
Claims.
       {¶19} Ohio ERAC additionally argues the complaint also raised a civil rights
1983 claim. According to it, a 1983 claim cannot be raised against the state because
a state agency is not a person under 42 U.S.C. 1983. In response to this argument,
Appellants asserted they were not raising a 1983 claim. 10/20/16 Plaintiffs Reply.
However, Appellants did not explain what claim they were raising.
       {¶20} Considering Appellants admission, it was not a 1983 claim. That said, it
is unclear what claim was raised and how it would fall outside the Court of Claims
exclusive jurisdiction. The complaint alleged no facts to demonstrate whether or not
any of the defendants, let alone Ohio ERAC, violated their due process rights or
equal protections rights.
       {¶21} For these reasons, the trial court’s December 1, 2016 order is affirmed.
                     Appeal from the December 8, 2016 Order
       {¶22} Three assignments of error are raised as follows:
       “The Trial Court Judge ERRORED when he decided fact, that were to be
decided by a Jury.” [sic]
       “The Judge created an error when he dismissed the Ohio Attorney General;
the State of Ohio and the Governor of the State of Ohio from the Civil Action based
on issues of an Appeal to the Ohio Environmental Review Appeals Commission,
when they claimed there were no new facts without the discovery process.” [sic]
                                                                                     -9-

       “The Judge created an error when he relied the State of Ohio; the Governor
and the Ohio Attorney General’s statements that the Court in Columbiana County
Ohio lacked jurisdiction to hear the Civil Action.” [sic]
       {¶23} The brief for the appeal of the December 8, 2016 order also fails to
comply with the Appellate Rules. Appellants failed to comply with App.R. 12(A)(2).
They do not cite to any legal authority in support of their arguments. Furthermore,
the arguments are not developed and the arguments are unclear. That said, in the
interest of justice, we will address the decipherable issues.
       {¶24} The Governor, Attorney General, and the State of Ohio moved to
dismiss the complaint based on Civ.R. 12(B)(1) and Civ.R. 12(B)(6).          Appellees
Governor, Attorney General, and the State of Ohio asserted the Court of Claims has
exclusive jurisdiction over the claims. They also asserted the complaint failed to
state a claim upon which relief could be granted. The relief requested was either
available through an administrative process, was not something Appellees could
give, or Appellants had already attempted to achieve the result through the correct
means but were unsuccessful.
       {¶25} The trial court agreed and granted the motion to dismiss.
       {¶26} As stated above, we review the trial court’s decision de novo. Morway,
2009–Ohio–932 at ¶ 18; Perrysburg Twp., 2004-Ohio-4362, at ¶ 5.
       {¶27} The trial court’s conclusion that it was without jurisdiction to decide the
monetary damages issue was correct. The court of claims “has exclusive jurisdiction
over civil actions against the state for money damages that sound in law.” Measles v.
Indus. Comm. of Ohio, 128 Ohio St. 3d 458, 2011-Ohio-1523, 946 N.E.2d 204, ¶ 7.
       {¶28} Furthermore, Appellants brought the underlying lawsuit seeking a court
order directing the “State” to replace the director of Ohio EPA, remove all of the
appointees of Ohio ERAC and replace them, and in replacing the appointees prohibit
the Governor from replacing the appointees with people who work for or have worked
for the Attorney General’s Office.
       {¶29} As to replacing the director of Ohio EPA, and removing and appointing
new members to Ohio ERAC, a court cannot make such orders. As to Ohio ERAC,
statutory law dictates, the governor appoints the members with the advice and
                                                                                   -10-

consent of the senate. R.C. 3745.02. The governor has the discretion to remove a
member of the commission from office for conflict of interest, malfeasance, or
nonfeasance, if certain notices and hearings are given and a statement is filed in the
Secretary of State’s Office. R.C. 3745.02. The statute states, “The action of the
governor in removing the member from office is final.” R.C. 3745.02.
        {¶30} A writ of mandamus could be warranted to make a governor fill a
vacancy on Ohio ERAC. However, it would not be warranted to make the governor
exercise his discretion to fill the vacancy with a certain person or to remove a person
from the position:

        Mandamus will not lie to control or limit the actions of the governor
        when those actions are dependent upon his judgment or discretion. A
        clear legal duty to act must be established before mandamus can
        compel performance. While it does not lie to control discretion,
        mandamus has been applied by the courts to compel the exercise of
        that discretion.

State Ex Rel. Schiering v. Celeste, 10th Dist. No. 83AP-241, 1983 WL 3622. See
also, State ex rel. AFSCME v. Taft, 156 Ohio App. 3d 37, 2004-Ohio-493, 804 N.E.2d
88, ¶ 59 (3rd Dist.) (An executive decision on the allocation of funds or budget cuts is
an act that is discretionary in nature and mandamus will not lie in a case where the
Governor makes an executive decision to reduce the allocation of funds to state
departments, agencies, offices, etc. in order to keep the state budget balanced,
unless it could be found that the Governor clearly abused his discretion by neglecting
or refusing to take any action to do so.); State ex rel. Gilligan v. Hoddinott, 36 Ohio
St.2d 127, 127–28, 304 N.E.2d 382, 383 (1973) (“The writ of prohibition will issue to
prevent a court from interfering with the Governor in the exercise of his discretionary
powers as chief executive, absent a clear showing of abuse of that discretion; that
interference being such a usurpation of power that it exceeds the court's
jurisdiction.”).
        {¶31} Thus, the relief sought could not be granted.
        {¶32} Furthermore, any request for the operating permits of the Negley, Ohio
Landfill to be voided was already adjudicated in Ohio ERAC; the claims in this case
                                                                                -11-

are merely a collateral attack on that judgment. Appellants appealed Ohio ERAC’s
decision to dismiss their appeal of the Ohio EPA’s decision concerning permits to the
Negley, Ohio Landfill. Wallace v. Nally, 7th Dist. No. 14 CO 32, 2015-Ohio-4146.
We affirmed that decision. Therefore, the issue regarding the permits has been
adjudicated and is final. Appellants cannot collaterally attack the judgment. See
Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381, 653 N.E.2d 226 (1995). There was
no relief the trial court could grant on that request.
       {¶33} For these reasons, the trial court’s December 8, 2016 decision is
correct.
                                    Conclusion
       {¶34} Appellants’ assignments of error are without merit. The trial court’s
December 1, 2016 and December 8, 2016 judgments are affirmed.



Donofrio, J., concurs.

Waite, J., concurs.